     Case 3:17-cr-01901-LAB Document 50 Filed 05/21/20 PageID.156 Page 1 of 1




 1
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT
 6
 7             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
                               (HON. LARRY A. BURNS )
 9
10
     UNITED STATES OF AMERICA,          ) Case No. 17CR1901 LAB
11                                      )
12                      Plaintiff,      ) ORDER GRANTING
                  v.                    ) MOTION FOR EARLY
13
                                        ) TERMINATION OF
14   ESPERANZA ROQUE,                   ) PROBATION
15                                      )
     ____________________________       )
16
17   IT IS HEREBY ORDERED that the defendant’s motion to terminate her
18   probation is granted.
19
20         IT IS SO ORDERED.
21
22
23     DATED: 5/21/2020                   ___________________________
                                          HON. LARRY A. BURNS
24
                                          CHIEF US DISTRICT JUDGE
25
26
27
28
29
30


                                         1
